Citation Nr: 0532081	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  00-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ear injury, to include hearing loss, perforation of the 
right tympanic membrane, and tinnitus.  

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§§ 4.29 and 4.30 (2005). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to August 
1991.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, through the VA's Appeals 
Management Center (AMC), so that additional development could 
be undertaken.  Following the completion of the requested 
actions, the case has been returned to the Board for further 
review.  

The issue of the veteran's entitlement to a temporary total 
rating under 38 C.F.R. §§ 4.29, 4.30 (2005) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the AMC.


FINDINGS OF FACT

1.  The veteran suffered head trauma in one or more inservice 
motor vehicle accidents.  

2.  Service medical records identify the existence of hearing 
loss of the right ear, although hearing loss for VA purposes 
is not shown until years following the veteran's discharge 
from service.

3.  The first postservice VA medical examination conducted in 
September 1991, one month following the veteran's separation 
from service, disclosed the existence of scarring of the 
right tympanic membrane.  

4.  Competent medical opinion from a treating physician links 
the veteran's right ear problems, including injury to the 
right tympanic membrane, tinnitus, and subsequent hearing 
loss, to his period of military service.


CONCLUSION OF LAW

Right ear disabilities involving injury to the right tympanic 
membrane, tinnitus, and subsequent hearing loss were incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, the issue of the veteran's entitlement to 
service connection for right ear disability was remanded by 
the Board in September 2004 so that additional development 
could be undertaken.  As this issue is resolved in the 
veteran's favor, there is no need to discuss whether all of 
the development actions sought by the Board have been 
completed.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  Similarly, as the disposition herein reached is 
favorable to the veteran, the need to discuss VA's efforts to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), and its 
implementing regulations, is obviated.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires medical evidence of a current disability; 
medical, or in some cases, lay evidence of inservice 
incurrence of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
current disease or injury.  Hickson v. West, 12 Vet.App. 247, 
253 (1999).

As set forth by the veteran in oral and written testimony, 
including that received at an RO hearing in February 2000 and 
a Board hearing in January 2004, his primary allegation is 
that disablement of his right ear is directly related to his 
period of military service, and, in particular, two motor 
vehicle accidents in service, at least one of which resulted 
in head trauma.  Inservice acoustic trauma is also alleged, 
based on the veteran's work as a signal interceptor who wore 
headphones and listened to loud static each day for a period 
of eight hours.  

Records from the service department confirm the veteran's 
military occupational specialty was that of a non-Morse 
interceptor/analyst.  Service medical records denote the 
veteran's involvement in motor vehicle accidents in June 1989 
and March 1990 in which he sustained multiple trauma, with a 
separation examination revealing a low to mid-level hearing 
loss of the right ear, but findings not meeting the criteria 
of 38 C.F.R. § 3.385; service medical records are otherwise 
negative for pertinent complaints or findings.

Postservice, the veteran was afforded a VA medical 
examination in September 1991, following his discharge from 
service one month prior thereto.  At that time, scarring of 
the right upper anterior portion of the right tympanic 
membrane was identified.  Such scarring was well-healed.  No 
gross hearing deficit was then in evidence.  

In February 1999, the veteran set forth complaints of right 
ear hearing loss and tinnitus, which he reported as having 
been present since his inservice motor vehicle accident in 
June 1989.  The diagnosis was of a normal to mild conductive 
hearing loss of the right ear.  The record further shows that 
the veteran underwent a surgical repair of a perforated right 
tympanic membrane by VA in April 1999.  Private medical 
examination in March 2000 by Dr. Huebsch yielded an 
impression of a right sensorineural hearing loss, with the 
examining physician noting that he was uncertain whether the 
veteran's hearing loss was related to the inservice injury, 
although by history it appeared that his tinnitus would have 
resulted therefrom, given that it began at the time of that 
injury.  

A VA audiological examination in April 2000 identified a mild 
to moderate mixed hearing loss of the right ear meeting the 
requirements of 38 C.F.R. § 3.385, as well as right ear 
tinnitus.  Findings from a VA ear evaluation, also in April 
2000, prompted the examining physician to conclude that it 
would be difficult, within reasonable medical probability and 
certainty, to relate the veteran's total right ear problem to 
his vehicular accident of 1989.  Also noted by that VA 
physician were that some change in the veteran's right ear 
hearing had occurred in service and that there was not enough 
noise exposure in service to be productive of the veteran's 
right ear hearing loss.  It was his further opinion that that 
the veteran's hearing loss followed the rupture of his right 
tympanic membrane, with the tinnitus resulting from the 
hearing loss, and that it was not unreasonable to believe 
that the veteran perhaps had the scarring of the tympanic 
membrane in service and that he subsequently developed the 
perforation of the right tympanic membrane.

Of record is a medical report, dated in February 2004, from 
M. J. Baughman, M.D., a private treating physician.  Therein, 
Dr. Baughman concluded that, based on his evaluation, 
examination, and history regarding the veteran, and also on 
the basis of the physician's findings and conclusions in 
March 2000, as set forth above, it was very likely that the 
veteran's ear injury involving the tympanic membrane, as well 
as tinnitus and hearing loss, were the result of the 
inservice motor vehicle accident in 1989.  

In all, it is clear from the record that the veteran 
sustained significant inservice trauma, including injury to 
his head, in one or more motor vehicle accidents occurring 
during service.  Also, some hearing loss, albeit not hearing 
loss for VA purposes, was present in service.  Lastly, it is 
plainly evident that scarring of the right tympanic membrane 
was demonstrated very shortly after service and must 
therefore be presumed to have been present in service.  

There is, however, no clarity of medical opinion as to the 
date of onset or etiology of the veteran's right ear 
disablement.  In this regard, the March 2000 opinion of Dr. 
Huebsch is not competent on the basis that it is based 
exclusively on the veteran's own history.  See LeShore v. 
Brown, 8 Vet.App. 406 (1995).  That notwithstanding, the 
undersigned finds the opinions offered by the VA examiner in 
April 2000 and Dr. Baughman in February 2004 to be on an 
equal footing, both in terms of their foundations and 
persuasiveness.  That being the case, and in view of the 
those items cited above as being clearly denoted and in favor 
of the veteran, the undersigned resolves the doubt presented 
and grants service connection for right ear disability 
encompassing residuals of a right tympanic membrane 
perforation, tinnitus, and hearing loss.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for right ear disability encompassing 
residuals of a right tympanic membrane perforation, tinnitus, 
and hearing loss, is granted.


REMAND

In terms of the veteran's entitlement to a temporary total 
rating, it is noted that the VA's actions to date have been 
based solely on its determination that service connection had 
not been established for the disorder for which surgery was 
required in April 1999.  The disposition reached above 
establishes service connection for the disability in 
question, thereby necessitating remand for consideration of 
the remaining entitlement criteria.  In addition, it is 
unclear from the record whether the April 1999 surgery was 
performed on an outpatient basis or whether it required 
inpatient hospitalization.  Further attempts are found to be 
needed in order to clarify the facts and to obtain all 
records relating to that surgery or period of hospital care, 
as well as records of any and all follow-up treatment.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  The AMC must clarify in writing the 
extent to which the veteran was 
hospitalized in April 1999 at the VA 
Medical Center in Des Moines, Iowa, for 
surgical repair of his right tympanic 
membrane perforation.  Regardless of 
whether such surgery was performed on an 
outpatient basis or necessitated a period 
of hospital care, all records of VA 
treatment compiled during the course of 
such treatment and follow-up care over 
the ensuing three months must be obtained 
and made a part of the claims folder.  

2.  Thereafter, the issue of the 
veteran's entitlement to a temporary 
total rating under 38 C.F.R. §§ 4.29, 
4.30 must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority, inclusive of 
the Board's determination, as set forth 
above, granting service connection for 
right ear disability involving residuals 
of a right tympanic membrane perforation, 
tinnitus, and hearing loss.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to 



preserve the veteran's due process rights.  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


